Citation Nr: 1443162	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  10-17 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for an esophageal disability, claimed as difficulty swallowing, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral leg peripheral vascular disease (PVD), to include as secondary to service-connected heart disability.

3.  Entitlement to service connection for a skin disability, to include as secondary to  herbicide exposure. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans Affairs




WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1968 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran testified before the undersigned at a July 2014 hearing in Boise, Idaho, and a transcript of the hearing is of record.

The issues of entitlement to service connection for an esophageal disability and bilateral leg PVD are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran has been diagnosed with nonpigmented and pigmented skin nevi, squamous papilloma, skin tags, and seborrheic keratosis; however, those conditions are not disabilities recognized by VA as presumptively associated with herbicide exposure.
 
2. A skin disability was not shown in service, and the medical opinions and competent evidence addressing a nexus between any current skin disability and the Veteran's active service, to include in-service herbicide exposure, weigh against the claim.


CONCLUSION OF LAW

The criteria for service connection for a skin disability, to include as secondary to exposure to herbicide agents, have not been met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that the Veteran was provided the required notice in a letter dated November 2007.  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). Thus, VA has satisfied its notification obligations. 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Additionally, the Veteran was provided VA examinations in connection with his claim in February 2008, June 2010, and June 2012.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Veteran seeks service connection for a skin disability, to include as secondary to herbicide exposure during service in the Republic of Vietnam.  The Board notes that as the RO previously determined that the Veteran served in the Republic of Vietnam, and conceded exposure to herbicides during that service.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2013).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. § 3.303(b) (2013). 

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides for all Veterans who served in Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2013); 38 C.F.R. § 3.307(a)(6)(iii) (2013). 

If a Veteran was exposed to a herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II or adult-onset diabetes mellitus), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), Parkinson's disease, and ischemic heart disease.  38 C.F.R. § 3.309(e) (2013).  The term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e) (2013).  VA has determined that there is no positive association between exposure to herbicides and any other condition for which VA has not specifically determined that a presumption of service connection is warranted.  Notice, 79 Fed. Reg. 20,308 (2014).

The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year, after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.309 (2013).

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to herbicides may be established by showing that a disorder resulting in disability or death was in fact causally linked to herbicide exposure.  Brock v. Brown, 10 Vet. App. 155 (1997); Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994); 38 U.S.C.A. §§ 1113(b), 1116 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

No skin issues were noted on the Veteran's July 1968 entrance or April 1971 separation examinations, and his skin was evaluated as clinically normal.  In several self-reports of medical history, the Veteran indicated that he did not have a skin disease.  The Veteran's service medical records do not show that he was treated for any skin complaints while in active service. 

A May 2003 VA skin examination found that the Veteran had a multiplicity of skin lesions, none larger than 1 centimeter, all over his body.  They were slightly elevated, nonpigmented, and appeared to be benign.  The examiner stated that the lesions were non-cancerous and showed no evidence of any relationship to the Veteran's active service.  The examiner opined that they were common nevi, seen on almost every specimen of humanity, and were in no way felt to be related to exposure to herbicides.  The examiner acknowledged that the etiology of the nevi is unknown.  

At a June 2010 VA examination, the examiner stated that he agreed with the conclusions of the May 2003 VA examiner, and that the benign lesions were not related to the Veteran's exposure to herbicides or to PTSD.

During a July 2014 hearing, the Veteran and spouse testified that the Veteran's skin disability started after he came back from Vietnam, and that he had had skin tags ever since then.  The Veteran also stated that he had one skin tag removed because it was cancerous.  The Veteran noted that he usually removed the skin tags himself as they appeared.  

The Veteran's VA medical records from 2002 to 2013 show that the Veteran's skin lesions were seen as "nothing worrisome" by his doctors.  A December 2004 dermatology consult noted that the Veteran reported that his lesions had appeared within the last five years.  The physician noted that the lesions were benign.  A January 2005 biopsy revealed that the lesions were benign.  Some were nevi and some squamous papilloma.  In July 2007, the Veteran had a "shave biopsy," which diagnosed the lesions as seborrheic keratosis with no further treatment necessary.  In February 2008, no suspicious lesions were noted.  In July 2008, no worrisome skin cancer lesions were seen.  In September 2011, no new lesions were noted.  A May 2013 dermatology consult noted that the Veteran had a squamous cell carcinoma removed at some point, and that he had some skin tags, some fleshy nevi, and some pigmented nevi that were "absolutely of no concern" and a couple of seborrheic keratosis that were also not worrisome.  Some of the Veteran's lesions were removed by applying liquid nitrogen during doctors' visits over the years.

Nonpigmented and pigmented skin nevi, squamous papilloma, skin tags, and seborrheic keratosis are not among the conditions for which service connection may be presumed based on herbicide exposure.  38 C.F.R. § 3.309(e) (2013).  Therefore, the Board finds that service connection for the Veteran's skin disability may not be presumed based on an association with herbicide exposure.

The first recorded complaint of a skin issue was made by the Veteran in a June 2002 claim for VA disability benefits.  In fact, the record shows that nonpigmented skin nevi were first diagnosed in 2003, more than 30 years after the Veteran's discharge from service.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

In addition, the Veteran's and his spouse's contentions that the Veteran experienced a skin disability since service are outweighed by the lack of objective evidence of any skin symptomatology during service and for many years after service.  Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  The Veteran's VA medical records from 2002 to 2013 show that the Veteran denied any history of skin diseases or skin issues, noting at some point that skin issues have been a recent problem.  Rucker v. Brown, 10 Vet. App. 67 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  The Veteran denied any skin problems on his in-service medical examinations.  Accordingly, the Board finds that service connection may not be established based upon a continuity of symptomatology because the Board finds that the preponderance of the evidence is against a finding that there was a continuity of symptomatology.  The Board finds that Veteran's statements during and after service denying any skin problems or symptoms, combined with a relatively recent history of medical treatment for skin problems, to be more persuasive than later statements in connection with this claim asserting a continuity of symptomatology.  38 C.F.R. § 3.303(b) (2013).

Moreover, the Board notes that the only medical opinions to address the medical relationship between the Veteran's skin disability and service, to include exposure to herbicides, weigh against the claim.  The May 2003 and June 2010 VA examiners opined that the Veteran's diagnosed skin disability was not related to his service or to herbicide exposure.  The Board finds those opinions constitute probative evidence on the medical nexus question that was based on review of the Veteran's documented medical history and assertions and physical examination and consideration of medical principles and literature.  Those opinions provided clear rationales based on an accurate discussion of the evidence of record.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993). Significantly, neither the Veteran nor representative has presented or identified any contrary medical opinion that supports the claim for service connection for a skin disability.  The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

In short, the medical evidence does not support the Veteran's claim.  The only evidence in support of the claim are the Veteran's and his spouse's lay statements that his skin disability is due to herbicide exposure in Vietnam.  But as a layperson, without any medical training or expertise, the Veteran is not qualified or competent to provide that kind of medical opinion.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  The Veteran is competent to comment on symptoms he may have experienced during and since service, but not to provide a medical opinion regarding the etiology of those symptoms or to opine whether they are associated with herbicide exposure many years ago.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007); 38 C.F.R. § 3.159(a)(2) (2013); Layno v. Brown, 6 Vet. App. 465 (1994) (competency is a legal concept determining whether testimony may be heard and considered and credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  The Board finds the Veteran's claims of continuity of symptomatology are outweighed by medical records that do not show treatment for a skin disability until 2003, when it was reported to be of more recent onset, and the opinions of medical professionals that the Veteran's skin disability is not related to his active service, to include herbicide exposure or PTSD.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a skin disability, including as a result of exposure to herbicides.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a skin disability, to include as secondary to  herbicide (Agent Orange) exposure, is denied.






REMAND

The Board regrets the additional delay, but finds that further development is necessary before the issues of entitlement to service connection for an esophageal disability and a bilateral leg disability are decided. 

The Veteran claims that he has an esophageal disability as a result of active service.  Specifically, the Veteran has stated that he has had problems swallowing food since active service.

The Veteran's July 1968 entrance and April 1971 separation examinations showed no complaints of, or treatment for, esophageal issues or any difficulty swallowing. 

The Veteran's post-service medical records contain frequent mentions of the esophageal disorder.  The Veteran has reported on many occasions that he has trouble swallowing solid foods, especially rice, and that he sometimes has to vomit due to that.  

There appears to be only one VA examination which discussed the Veteran's esophageal disorder, and it occurred in June 2010.  The examiner opined that the Veteran's intermittent dysphagia with esophageal obstruction was less likely than not related to PTSD.  The examiner did not provide any basis or explanation for that opinion.

During the July 2014 hearing, the Veteran testified that he underwent a surgical procedure to widen his esophagus.  The records related to that surgery have not been associated with the Veteran's claims file, and must be obtained.

The Board finds that that examination report is incomplete.  The examiner did not address whether any esophageal disorder was related to service or any other service-connected disabilities, and did not adequately support the opinion that the esophageal disability was not related to PTSD with a rationale.  Since the Veteran is service-connected for PTSD, rated 100 percent, the examiner must support any opinion, addressing whether or not the esophageal disability is caused by, aggravated by, or a symptoms of the veteran's PTSD.  In addition, the examiner did not consider the Veteran's and his spouse's reports of continuity of symptomatology of an esophageal disability since service.  Once VA provides an examination, VA must provide an adequate one or notify the claimant when one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Veteran should be provided a new VA examination by another appropriate examiner to determine the nature and etiology of any current esophageal disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran claims that he has a bilateral leg disability as a result of active service.  Specifically, the Veteran has stated that he has circulation problems that are due to his service-connected heart disability, and that having a vein removed from his leg to be placed in his heart has further decreased his circulation.   
 
The Veteran's July 1968 entrance and April 1971 separation examinations showed that he experienced leg cramps.  His service medical records did not show any complaints of, or treatment for, leg-related issues. 

A February 2008 VA hypertension examination found that the Veteran's pedal pulses were not palpable or heard with Doppler.  The examiner mentioned that there was no evidence for peripheral artery disease (PAD) being causally related to herbicide exposure.  

At a June 2010 VA examination, the examiner opined as to the Veteran's esophageal disability, heart diseases, and hypertension, the Veteran's bilateral leg disability was not directly addressed.  The examiner stated only that the Veteran's 2005 aortic aneurism narrowed the left common iliac artery, reducing Doppler flow signal to the left leg, and that the limitation of blood flow increased with exertion.  The examiner also noted that the Veteran had an urgent Coronary artery bypass surgery (CABG) done in April 2006.  The examiner reported that the Veteran's femoral pulses were palpable bilaterally, with the left femoral pulse being diminished compared to the right femoral pulse, and that there was no pulse palpable in the left foot.  

A June 2012 VA examination diagnosed peripheral arterial disease.  The examiner noted that the Veteran had a stent put into his left femoral artery, and that the problem of pain upon walking which the Veteran has reported seemed alleviated following that procedure.  The examiner opined that the pain the Veteran still had upon walking more than 100 yards appeared to be more related to his diabetic neuropathy in both feet and possible joint pain in both hips, and not to PVD.  The examiner opined that it was less likely than not that Veteran's hypertension was directly associated with PVD, as his hypertension was well-controlled.   

The Board finds that that examination reports are not a sufficient basis upon which to make a decision.  Neither of the examiners addressed whether the Veteran's bilateral leg disability was caused or aggravated by the removal of the artery from the Veteran's leg, or legs during the CABG procedure; the Veteran's service-connected diabetes mellitus; the Veteran's service-connected heart disability, including the coronary artery disease (CAD) or the coronary artery bypass graft (CABG); or if it was aggravated by service-connected hypertension.  In addition, the examiners did consider the Veteran's and his spouse's reports of continuity of symptomatology of a bilateral leg disability since service.  Once VA provides an examination, VA must provide an adequate one or notify the claimant when one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Veteran should be provided a new VA examination by another appropriate examiner to determine the nature and etiology of any current bilateral leg disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, all outstanding VA medical treatment records must be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records, including those of the esophageal dilation which the Veteran underwent in approximately  2013 or 2014, time frame, and associate them with the claims file. 

2.  Then, schedule the Veteran a VA examination to of the claimed esophageal disability.  The examiner must review the claims file and note that review in the report.  The examiner should explain the basis for all opinions expressed.  In addition to the claims file, the examiner should consider the Veteran's and his spouse's statements regarding his continuous symptoms of problems swallowing since service.  The examiner should specifically opine as to the following:

(a)  Diagnose any esophageal disability present.

(b)  Is it is at least as likely as not (50 percent probability or greater) that any current esophageal disability is related to the Veteran's active service?

(c)  Is it at least as likely as not (50 percent probability or greater) that any diagnosed esophageal disability was caused or aggravated by the Veteran's service-connected PTSD, or any other service-connected disability?

(d)  Is it at least as likely as not (50 percent probability or greater) that any diagnosed esophageal disability was aggravated (permanently increased in severity beyond the natural progress of the disorder) by the Veteran's service-connected PTSD, or any other service-connected disability?

3.  Then, schedule the Veteran a VA examination to of the claimed bilateral leg circulatory disability.  The examiner must review the claims file and note that review in the report.  The examiner should explain the basis for all opinions expressed.  In addition to the claims file, the examiner should consider the Veteran's and his spouse's statements regarding his continuous symptoms of problems with his legs since service.  The examiner should specifically opine as to the following:

(a)  Diagnose any bilateral leg cardiovascular disability present.

(b)  Is it is at least as likely as not (50 percent probability or greater) that any current bilateral leg circulatory disability, to include peripheral vascular disorder, is related to the Veteran's active service?

(c)  Is it at least as likely as not (50 percent probability or greater) that any current bilateral leg circulatory disability, to include peripheral vascular disorder, was caused or aggravated by the Veteran's service-connected PTSD, or any other service-connected disability?

(d)  Is it at least as likely as not (50 percent probability or greater) that any current bilateral leg circulatory disability, to include peripheral vascular disorder, was aggravated (permanently increased in severity beyond the natural progress of the disorder) by the Veteran's service-connected PTSD, or any other service-connected disability?

4.  Then, readjudicate the issues on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


